 1
                                                             The Honorable Marsha J. Pechman
 2
 3
 4
 5
 6
 7
 8
 9                            UNITED STATES DISTRICT COURT FOR THE
                                WESTERN DISTRICT OF WASHINGTON
10
                                          AT SEATTLE
11
12
13 MULTICARE HEALTH SYSTEM,                          CASE NO. 2:18-cv-01366-MJP

14
                                   Plaintiff,        STIPULATED MOTION AND
15                            v.                     ORDER FOR AN EXTENSION
16
   UNITED STATES DEPARTMENT OF
                                                     Note on Motion Calendar:
17 VETERANS AFFAIRS, et al.,
                        Defendants.                  December 11, 2018
18
19
                                           JOINT STIPULATION
20
21           The parties stipulate and agree that defendants may have a thirty-day extension to

22 answer or otherwise respond to the Complaint. Defendants will respond by January 10,
23
     2019. Good cause is shown for the brief extension because the parties are working to
24
25 resolve this matter without further litigation or Court involvement.
26
27
28



      Stipulation and Order
      2:18-cv-01366-MJP - 1
1      Dated this 11th day of December, 2018.   Dated this 11th day of December, 2018.
2      WINTERBAUER & DIAMOND PLLC               ANNETTE L. HAYES
3                                               United States Attorney

4      s/ Nicholas Gillard-Byers                 s/ Sarah K. Morehead
                                                SARAH K. MOREHEAD, WSBA No. 29680
       Steven H. Winterbauer, WSBA #16468       KATIE FAIRCHILD, WSBA No. 47712
5
       Nicholas Gillard-Byers, WSBA #45707      Assistant United States Attorneys
6      1200 Fifth Avenue, Suite 1700            United States Attorney=s Office
       Seattle, WA 98101                        700 Stewart Street, Suite 5220
7      Telephone: 206-676-8440                  Seattle, Washington 98101-1271
8      Fax: 206-676-8441                        Phone: 206-553-7970
       Nicholas@winterbauerdiamond.com          Email: sarah.morehead@usdoj.gov
9                                               Email: katie.fairchild@usdoj.gov
       Attorneys for Plaintiff
10                                              Attorneys for Defendants
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Stipulation and Order
     2:18-cv-01366-MJP - 2
1
2                                               ORDER
3
            The parties having so stipulated, IT IS ORDERED that defendants’ deadline to answer or
4
5 otherwise respond to the Complaint is extended to January 10, 2019.
6
            Dated this 13th day of December, 2019.
7
8
9
10                                                     A
                                                       The Honorable Marsha J. Pechman
11
                                                       United States Senior District Court Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Stipulation and Order
     2:18-cv-01366-MJP - 3
